 342DECISIONSOF NATIONALLABOR RELATIONS BOARDHaving found that the Respondent, on September 15,1959,discriminated inregard to the tenure of employment of Sammie Lee Hardwick, Chester Bell, HarveyDaniels, and Cleophus Burrough, it will be recommended that these employees bemade whole for any loss of pay suffered as a result of the discrimination againstthem.Backpay shall be computed in accordance with the formula in F.W. Wool-worth Company,90 NLRB 289.Inasmuch as the parties indicated some disagreement as to the exact date of recallof these employees, a matter for compliance, it will be further recommended thatthe Respondent, upon request, make available to the Board and its agents all payrolland other records pertinent to the dates of recall and to the analysis of the amountsof backpay due.Since the violations of the Act which the Respondent has committed are relatedto other unfair labor practices proscribed by the Act, and the danger of their com-mission in the future is reasonably to be anticipated from its past conduct, the pre-ventive purpose of the Act may be thwarted unless the recommendations are co-extensive with the threat.To effectuate the policies of the Act, therefore, it will berecommended that the Respondent cease and desist from infringing in any mannerupon the rights guaranteed by the Act.Upon the basis of the foregoing findings of fact, and upon the entire record inthis case I make the following:CONCLUSIONS or LAW1.The Respondent is engaged in commerce within the meaning of Section 2(6)and (7) of the Act.2.United Steelworkers of America, AFL-CIO, is a labor organization within themeaning of Section 2(5) of the Act.3.By interfering with, restraining, and coercing its employees in the exercise ofthe rights guaranteed in Section 7 of the Act, the Respondent has engaged in and isengaging in unfair labor practices within the meaning of Section 8 (a)( I) of the Act.4.By discriminatorily laying off Sammie Lee Hardwick, Chester Bell, HarveyDaniels, and Cleophus Burrough on September 15, 1959, the Respondent has en-gaged in and is engaging in unfair labor practices within the meaning of Section8(a)(3) and (1) of the Act.5.The aforesaid unfair labor practices are unfair labor practices within themeaning of Section 2(6) and (7) of the Act.6.Respondent has not engaged in unfair labor practices within the meaning ofSection 8 (a) (3) and (1) by terminating the employment of Cleophus Burrough onSeptember 30,1959.[Recommendations omitted from publication.]Central Rigging and Contracting CorporationandDavid EdwinBeard, Robert Thomas Quinnelly, Wesley B. Lasseter, RobertBruce Beard, and George Lawrence EuniceLodge 554, International Brotherhood of Boilermakers, IronShip Builders, Blacksmiths, Forgers and Helpers, AFL-CIO,and its Agent C. K. CurryandRobert Thomas Quinnelly,Wesley B. Lasseter, Robert Bruce Beard, George LawrenceEunice,and David Edwin Beard.CasesNos. 10-CA-4082,10-CA-4083, 10-CA-4084, 10-CA-4085, 10-CA-4087, 10-CB-1086,10-0B-1087, 10-CB-1088, 10-CB-1089, acid 10-CB-1090.October11, 1960DECISION AND ORDEROn April 21,1960, Trial Examiner Sidney Lindner issued his Inter-mediate Report in the above-entitled proceeding, finding that theRespondents had engaged in and were engaging in certain unfair129 NLRB No. 37. CENTRAL RIGGING AND CONTRACTING CORPORATION343labor practices and recommending that they cease and desist therefromand take certain affirmative action, as set forth in the copy of theIntermediate Report attached hereto.Thereafter the Respondentsfiled exceptions to the Intermediate Report and supporting briefs.'Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman Leedom and Members Rodgers and Fanning].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered theIntermediate Report, the exceptions and briefs, and the entire recordin the case, and hereby adopts the findings, conclusions,' and recom-mendations of theTrial Examiner.'ORDERUpon the entire record in these cases,and pursuant to Section 10(c)of the National Labor Relations Act, as amended,the National LaborRelations Board hereby orders that :A. TheRespondent Company,Central Rigging and ContractingCorporation,its officers,agents, successors,and assigns,shall:'Respondent Union,Lodge 554,also requested oral argument.The request is herebydenied as the record,exceptions,and briefs fully present the issues and positions of theparties2We find,in agreement with the Trial Examiner,that the Respondents maintained anoral agreement,arrangement,or understandingwherebyonly boilermaker employees whowerecleared or referred by Respondent Union,BoilermakersLodge 554,were hired orretained in the employ of Respondent EmployerThe safeguards required inMountainPacificChapter of the Associated General Contractors,Inc, et al,119NLRB 883, 897,must be observed even where the hiring agreement is not reduced to writing,and a failureto observethese safeguards is, as here,a violation of Section 8(a) (1) and(3), andSection 8(b) (1) (A) and (2) of the Act,as amendedWalter Rasmussen,dlb/a CRas-inussen&Sons,122 NLRB 674,679, see alsoHarbor Terminal Company,126 NLRB659, footnote 13Chairman Leedom andMember Fanning,who constitute the majority of the panel,find that theorder,recommendedby the TrialExaminer,against RespondentCompany,which directsit,inter alga,to cease fromentering into,performing,or giving effect toany oral agreement,arrangement,or understanding with Lodge 554, "or any other labororganization,"must be limited in scope to Lodge554 only.Similarly,they find the orderagainst Respondent Union, which,as recommended,directs the Union to cease enteringinto,performing,or giving effect to any oral arrangement or understanding with Re-spondent Company,"or any other employer over whomthe Boardwill assert jurisdiction,"must be limited in scope to the Respondent Company,asmust that part of the orderdirecting the Respondent Union to cease causing Respondent Company, "or any otheremployer.."to discriminate against employeesAlso,the provision ordering the Re-spondent Company to cease encouraging union membership must likewisebe limited tomembershipin Lodge 554.Chairman Leedom and Member Fanning find that the fore-goingmodifications in the recommended order are requiredin that thereis no substantialevidence in the record showing that either Respondent has a proclivity for unlawfulconduct, that either customarily enters into the type of arrangements here proscribed, orthat the conduct found unlawful is the first step in a scheme to extend the improperpractices to other labor organizations or to other employers.SeeCommunicationsTVorkers of America,et al. v. NLRB. (Ohio Consolidated TeleCo),362 US. 479 ,N.L.R B. v. Brandman Iron Company,281 F. 2d 797(C A. 6) ;NL R.B v. BangorBuilding Trades Council,278 F. 2d 287(C.A. 1)In view of the circumstances of this case and the testimony of the Union's businessagent,Member Rodgers would not narrow the scope of the order recommended by theTrial Examiner 344DECISIONS OF NATIONAL LABOR RELATIONS BOARD1.Cease and desist from :(a)Entering into, performing, or giving effect to any oral agree-ment, arrangement, or understanding with Lodge 554, InternationalBrotherhood of Boilermakers, Iron Ship Builders, Blacksmiths,Forgers and Helpers, AFL-CIO, which conditions the hiring ofapplicants for employment or the retention of employees in their jobsupon referral, clearance, or approval by or upon membership in suchlabor organization.(b)Encouraging membership in Lodge 554, International Brother-hood of Boilermakers, Iron Ship Builders, Blacksmiths, Forgers andHelpers, AFL-CIO, by granting preference in hiring to its membersor by discriminating in any other manner in respect to the hire ortenure of employment, oranyterm or condition of employment.(c)Discriminating against David Beard, Robert Beard, GeorgeEunice,Wesley Lasseter, and Robert Quinnelly, or any other appli-cant for employment, by refusing to hire any of them without approvalof or referral by the above-named Union.(d)Discriminating against Robert Quinnelly, or any other em-ployee or applicant for employment, for the reason that he filed unfairlabor practice charges against it with the Board.(e) In any like or related manner interfering with, restraining, orcoercing employees in the exercise of their rights guaranteed in Sec-tion 7 of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Jointly and severally with Boilermakers, Lodge 554, makewhole David Beard, Robert Beard, George Eunice, WWresley Lasseter,and Robert Quinnelly for any loss of earnings each may have sufferedbecause of the discrimination against him in the manner set forth inthe section entitled "The Remedy" in the Intermediate Report.(b)Jointly and severally with Boilermakers, Lodge 554, refundto the boilermakers in its employ at the Bestwall job, all moneysunlawfully exacted from them, including initiation fees and dues, asa result of the illegal hiring arrangement with Boilermakers Lodge554.(c)Preserve and, upon request, make available to the Board or itsagents, for examination and copying, all payroll records, social secu-rity payments records, timecards, personnel records and reports, andall other records necessary to analyze the amounts of backpay andother moneys due under the terms of this Order.(d)Post at its offices and jobsites, within the terriorial jurisdictionof Boilermakers, Lodge 554, copies of the notice attached heretomarked "Appendix A." 4 Copies of said notice, to be furnished by4In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words "Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals, Enforcing an Order " CENTRAL RIGGING AND CONTRACTING CORPORATION345the Regional Director for the Tenth Region, shall, after having beenduly signed by a representative of Respondent Central, be posted byit immediately upon receipt thereof, and be maintained by it for 60consecutive days thereafter, in conspicuous places, including all placeswhere notices to employees or job applicants are customarily posted.Reasonable steps shall be taken by it to insure that said notices arenot altered, defaced, or covered by any other material.(e)Post at the same place and under the same conditions as setforth in (d), above, as soon as they are forwarded by the RegionalDirector, copies of the Boilermakers, Lodge 554, notice herein marked"Appendix B."(f)Mail to the Regional Director for the Tenth Region, signedcopies of the notice attached hereto marked "Appendix A" for postingby Boilermakers, Lodge 554, at its offices, hiring halls, and meetinghalls, in places where notices to members and to other persons usingBoilermakers, Lodge 554's, hiring hall are customarily posted. Copiesof said notice, to be furnished by the Regional Director, shall, afterbeing signed by a representative of Respondent Central, be forthwithreturned to the Regional Director for such posting.(g)Notify the Regional Director for the Tenth Region, in writing,within 10 days from the date of this Order, what steps it haG taken tocomply herewith.B. The Respondent Union, Lodge 554, International Brotherhoodof Boilermakers, Iron Ship Builders, Blacksmiths, Forgers and Help-ers,AFL-CIO, and its Agent C. K. Curry, its officers, agents, repre-sentatives, successors, and assigns, shall:1.Cease and desist from :(a)Entering into, performing, or giving effect to any oral agree-ment, arrangement, or understanding with Respondent CentralRigging and Contracting Corporation which conditions the hiringof applicants for employment or the retention of employees in theirjobs, with such employer upon clearance, referral, or approval by thesaid Respondent Union, or which conditions employment upon mem-bership in the Respondent Union.(b)Causing or attempting to cause Respondent Central Riggingand Contracting Corporation to discriminate against David Beard,Robert Beard, George Eunice, Wesley Lasseter, and Robert Quin-nelly, or any other employee or applicant for employment, in viola-tion of Section 8 (a) (3) of the Act.(c) In any like or related manner restraining or coercing employeesor prospective employees of Respondent Central Rigging and Con-tracting Corporation in the exercise of their rights guaranteed inSection 7 of the Act. 346DECISIONS OF NATIONAL LABOR RELATIONS BOARD2.Take the following affirmative action which the Board findswill effectuate the policies of the Act:(a)Jointly and severally with Respondent Central Rigging andContracting Corporation make whole David Beard, Robert Beard,George Eunice, Wesley Lasseter, and Robert Quinnelly for any lossof earnings they may have suffered because of the discriminationagainst them in the manner set forth in the section entitled "TheRemedy" in the Intermediate Report.(b) Jointly and severally with Respondent Central Rigging andContracting Corporation refund to all boilermakers employed byRespondent Central at its Bestwall job, all moneys unlawfully ex-acted from them, including initiation fees and dues, as a result ofthe illegal hiring arrangement with Respondent Central.(c)Preserve and, upon request, make available to the Board orits agent, for examination and copying, all records, reports, and out-of -work lists and other documents necessary to analyze the right toemployment and the amounts of moneys due under the terms of thisOrder.(d)Notify Central Rigging and Contracting Corporation andDavid Beard, Robert Beard, George Eunice, Wesley Lasseter, andRobert Quinnelly, in writing, that it has no objection to theiremployment.(e)Post in Boilermakers, Lodge 554's, business offices, hiring hall,and meeting halls, copies of the notice attached hereto, marked "Ap-pendix B." 5 Copies of said notice, to be furnished by the RegionalDirector for the Tenth Region, shall, after being duly signed by anauthorized representative of Boilermakers, Lodge 554, be posted bythe said Respondent Union immediately upon receipt thereof, andbe maintained by it for 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to members and to otherpersons using Boilermakers, Lodge 554's, hiring hall are customarilyposted.Reasonable steps shall be taken by the Respondent Union toinsure that the said notices are not altered, defaced, or covered byany other material.(f)Post at the same place and under the same conditions as setforth in (e), above, as soon as they are forwarded by the RegionalDirector, copies of the Respondent Central's notice herein marked"Appendix A."(g)Mail to the Regional Director for the Tenth Region, signedcopies of the notice attached hereto marked "Appendix B" for postingby Respondent Central Rigging and Contracting Corporation, at itsoffices and jobsites within the territorial jurisdiction of Boilermakers,Lodge 554, including all places where notices to employees or job5See footnote 4,supra. CENTRAL RIGGING AND CONTRACTING CORPORATION347applicants are customarily posted.Copies of said notices, to be fur-nished by the Regional Director, shall, after being duly signed by arepresentative of Respondent Union, be forthwith returned to theRegional Director for such posting.(h)Notify the Regional Director for the Tenth Region, in writing,within 10 days from the date of this Order, what steps it has taken tocomply herewith.APPENDIX ANOTICE TO ALL EMPLOYEES AND APPLICANTS FOR EMPLOYMENTPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :WE WILL NOT enter into, perform, or otherwise give effect toany oral agreement, arrangement, understanding, or practicewith Lodge 554, International Brotherhood of Boilermakers,Iron Ship Builders, Blacksmiths, Forgers and Helpers, AFL-CIO, which conditions the hire of applicants for employmentor the retention of employees in employment upon membershipin or approval, clearance, and referral by the aforementionedlabor organization.WE WILL NOT discriminate against David Beard, Robert Beard,George Eunice, Wesley Lasseter, and Robert Quinnelly, or anyother applicant for employment, by refusing to hire him with-out approval, clearance, and referral of the above-named Union.WE WILL NOT in any like or related manner interfere with, re-strain, or corece employees in the exercise of their rights guaran-teed in Section 7 of the Act.WE WILL NOT discriminate against Robert Quinnelly, or anyother applicant for employment, by refusing to hire him becausehe has filed unfair labor practice charges against us with theNational Labor Relations Board.WE WILL make whole David Beard, Robert Beard, GeorgeEunice,Wesley Lasseter, and Robert Quinnelly for any loss ofpay suffered by them as a result of the discrimination againstthem and offer them employment in the manner set forth in TheRemedy section of the Intermediate Report.WE WILL refund to all boilermakers employed on our Bestwalljob from April 13, 1959, any initiation fees, dues or other moneysthey were illegally required to pay to Lodge 554, InternationalBrotherhood of Boilermakers, Iron Ship Builders, Blacksmiths,Forgers and Helpers, AFL-CIO, in order to secure or retain 348DECISIONSOF NATIONALLABOR RELATIONS BOARDemployment with us under the illegal hiring arrangement be-tween our Company and the said Union.CENTRAL RIGGING AND CONTRACTING CORPORATION,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.APPENDIX BNOTICE TO ALL MEMBERS OF LODGE 554,INTERNATIONAL BROTHERHOODOF BOILERMAKERS,IRON SHIP BUILDERS,BLACKSMITHS,FORGERS ANDHELPERS, AFL-CIOPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our members that :AVE WILL NOT enter into, perform, or otherwise give effect toany oral agreement, arrangement, understanding, or practicewith Central Rigging and Contracting Corporation which con-ditions the hiring of applicants for employment or the retentionof employment in their jobs with such employer upon approval,clearance, or referral by us, or which conditions employmentupon membership in our organization.WE WILL NOT cause or attempt to cause Central Rigging andContracting Corporation to discriminate against David Beard,Robert Beard, George Eunice, Wesley Lasseter, and Robert Quin-nelly, or any other employee or applicant for employment, inviolation of Section 8 (a) (3) of the Act.WE WILL NOT in any like or related manner restrain or coerceemployees in the exercise of their rights guaranteed in Section 7of the Act.WE WILL make whole David Beard, Robert Beard, GeorgeEunice,Wesley Lasseter, and Robert Quinnelly for any loss ofpay suffered as a result of the discrimination against them, in themanner set forth in the section of the Intermediate Report en-titled "The Remedy."WE WILL refund to all boilermakers employed by Central Rig-ging and Contracting Corporation on its Bestwall job from April13, 1959, any initiation fees, dues, or other moneys they wereillegally required to pay in order to secure or retain employmentwith the said Company under the illegal hiring arrangementbetween our Union and the said Company. CENTRAL RIGGING AND CONTRACTING CORPORATION349WE WILL notify,in writing,Central Rigging and ContractingCorporation that we have no objection to the hiring or employ-ment of David Beard,Robert Beard,George Eunice,WesleyLasseter,and Robert Quinnelly.WE WILLnotify, inwriting,David Beard,Robert Beard, GeorgeEunice,Wesley Lasseter,and Robert Quinnelly that we havewithdrawnour objection to the hiring of them by Central Riggingand Contracting Corporation or to their employment by any otheremployer.LODGE 554, INTERNATIONAL BROTHERHOODOF BOILERMAKERS,IRONSHIP BUILDERS,BLACKSMITHS,FORGERS AND HELPERS,AFL-CIO,Labor Organization.Dated----------------By-------------------------------------CK CURRY,Business AgentThis notice must remain posted for 60 days from the date hereof,and mustnot be altered, defaced, or covered by any othermaterial.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEThis proceeding, brought under Section 10(b) of the National Labor RelationsAct, as amended(61 Stat. 136), was heard in Brunswick,Georgia, on December 8and 9, 1959,pursuant to due notice, with all parties represented by counsel andparticipating in the hearing.An order consolidating cases, complaint,and noticeof hearing in Cases Nos. 10-CA-4082, 4083, 4084, 4085, and 4087 and Cases Nos.10-CB-1086, 1087, 1088,1089, and 1090,based on charges duly filed, was issuedby the General Counsel of the National Labor Relations Board on September 9,1959, against Central Rigging and Contracting Corporation (herein called Re-spondent Central) and Lodge 554, International Brotherhood of Boilermakers, IronShip Builders,Blacksmiths,Forgers and Helpers,AFL-CIO (herein called Re-spondent Union and Boilermakers, Lodge 554), and its AgentC. K. Curry (hereincalled Curry).The complaint alleged in substance that Respondent Central hasengaged in unfair labor practices proscribed by Section 8(a)(1), (3),and (4) ofthe Act and that Respondent Union has engaged in unfair labor practices proscribedby Section 8 (b) (1) (A) and (2) of the Act by reason of the following: (1) Sinceon or about April 10, 1959, Respondent Central and Boilermakers, Lodge 554, havemaintained and given effect to an agreement,arrangement,practice,or understandingunder which Respondent Central hired and retained in its employ only employeeswho have been referred to it by Boilermakers, Lodge 554, through its Agent Curry;(2) the said agreement,arrangement, practice,or understanding failed to incorporate,and Respondents failed to put into effect,standards or criteria for preference inreferral, and explicit provisions respecting the nondiscriminatory bases of selectionof applicants for referral,and Central's right to reject applicants referred as pre-viously described,and failed to post notices containing all provisions relating to thefunction of the exclusive referral arrangement;(3) on or aboutApril13, 1959, andat all times thereafter, Respondent Central pursuant to the agreement,arrangement,practice,or understanding refused to employ David Beard,Robert Beard,GeorgeEunice,Wesley Lasseter,and Robert Quinnelly at its Bestwall job because they hadnot been referred to it by Curry and because they were not members of Boilermakers,Lodge 554;(4) on or about April 10, 1959,and at all times thereafter,RespondentCentral refused to hire Robert Quinnelly because he had previously filed unfair laborpractice charges against it with the Board;and (5) since on or about April 10, 1959,Respondents have required employees and job applicants of Central to pay Boiler-makers, Lodge 554, union dues, fees, assessments,and fines while maintaining and 350DECISIONSOF NATIONALLABOR RELATIONS BOARDenforcing the agreement, arrangement, practice, or understanding heretoforedescribed.By their answers Respondent CentralandRespondent Union denied the allega-tions of unfair labor practices.Briefs were received on January 13, 1960, from counsel for the various partiesand have been duly considered.Counsel for Respondent Central also submittedproposed findings and proposed conclusions.Upon the entire record in the case, and from my observation of the witnesses, Imake the following:FINDINGS OF FACT1.THE BUSINESS OF CENTRAL RIGGING AND CONTRACTING CORPORATIONItwas stipulated by and among counsel for the various parties that CentralRigging and Contracting Corporation is a New York corporation with its principaloffice located in New York City, New York. It is engaged in construction work invarious States of the United States and is domesticated to do business in the Stateof Georgia.During the period February 10 through November 17, 1959, RespondentCentral purchased in Brunswick, Georgia, materials valued in excess of $50,000,which materials originated outside the State of Georgia.During 1959 RespondentCentral performed services valued in excess of $50,000 for the Bestwall GypsumCompany, a firm engaged in interstate commerce within the meaning of the Act,at its Brunswick, Georgia, plant.Ifind that Central Rigging and ContractingCorporation is engaged in commerce within the meaning of the Act.II.THE LABOR ORGANIZATIONINVOLVEDLodge 554,International Brotherhood of Boilermakers,Iron Ship Builders,Black-smiths, Forgers and Helpers,AFL-CIO, is a labor organization within the meaningof Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESRespondent Central had a prime contract with the Bestwall Gypsum Companyand the Port Authority of Brunswick, Georgia, to install all mechanical equipmentand piping in the newly constructed Bestwall plant at Brunswick, Georgia.CharlesGuck, Central's vice president in charge of engineering, testified that in order toperform the work called for in its contract, which started about January 15, 1959,1itwas necessary to employ' millwrights, ironworkers, boilermakers, pipefitters,operating engineers, carpenters, and laborers as the job progressed.Guck alsotestified that since most of Respondent Central's contracts are performed outsideof its home office area (New York City), it is the general policy of the Companyto obtain qualified craftsmen from a union hiring hall which has jurisdiction of thecraft in the area.Guck stated that Respondent Central makes "arrangements" withthe union business agent to recommend qualified mechanics to it, who are subse-quently hired at the gate as the need for them arises.About the first part of February, Earl Stapleton, Respondent Central's generalsuperintendent on the Bestwall job, called a conference at his office of the businessagents of the various craft unions to review the job blueprints and ascertain the workjurisdiction of each craft.Included among the others, were C. K. Curry, businessagent of Boilermakers, Lodge 554, Brunswick, Georgia, and W. E. Cowart, businessagent of Boilermakers, Lodge 26, Savannah, Georgia? Stapleton testified that justIAll dates herein are In 1959 unless otherwise specified.2 By letter dated January 8, 1959, re merger Lodge 554 with Lodge 26, William A.Calvin, International president of the Boilermakers, advised all members "former sub-ordinate Lodge 554" that under the authority of the International and subordinate lodgeconstitutions, the International executive council at its meeting in September 1958adopted, among others, the following actionst•sLodge #26, Savannah, Georgia, and Lodge #554, Brunswick, Georgia, their monies,funds, property of all kinds and membership, to be merged into one Local Lodge,which Local Lodge shall have jurisdiction over field construction in all the countiesin the State of Georgia now allocated to the two Lodges. (a) The headquartersoffice of the merged Lodge shall be In Savannah, Georgia, with a branch office InAtlanta, Georgia.The letter also contained the following :On October 15, 195'8, joint instructions were issued to Brother W. E. Cowart ofLodge #26 and Brother C. K. Curry of Lodge #554 on effectuating the merger ol. CENTRAL RIGGING AND CONTRACTING CORPORATION351as the conference started, a sheriff of the State of Georgia came into the office andasked Cowart to step outside with him.Cowart returned in about 5 minutes andtold the others he "had just had a court order served" on him and "[I'm] restrainedfrom this territory, from doing any business here." 3He was sorry but he had toleave.Stapleton also testified that at the end of the conference he asked Curry ifhe could recommend boilermakers to him when he called.Curry replied that hecould not.BillDrury and Robert Quinnelly, members of Boilermakers, Lodge 26, Savannah,Georgia,4 testified they went to the Bestwall jobsite seeking employment as boiler-makers every several days during January and February.Robert Beard first inquiredabout work as a boilermaker from Stapleton in the latter part of January and aboutan average of twice a week thereafter.They were all told by Stapleton he wouldhave work later.Stapleton testified that sometime in the latter part of February several cars ofmaterial had arrived at the jobsite which had to be unloaded.Buck Thrower andCliff Harper happened to apply for work as boilermaker-riggers at the gate.Afterverifying their experiences, they were hired.Thrower was designated foreman.They worked a short time in February and again on March 8 and 9, when theywere laid off because of lack of work.On April 9, Drury was hired as boilermaker-foreman by Whitey Williamson,Respondent Central's superintendent for the installation of mechanical equipment,to start work on April 13.While Drury and Williamson were talking on the jobsite,Guck walked up.Williamson introduced Drury to Guck and told the latterthat Drury was to bring the boilermakers into the job on Monday morning.Gucksaid, "That's fine."Guck told Drury he did not want him to bring one certainman down to the job because "He tried to enter a suit against us." 5Guck also toldDrury to hire local men.Drury agreed, noting that many local men needed work.Before Drury left the jobsite that day, he talked with one Reitz, assistant to Stapletonin charge of the millwright work, who told him to come back the next morning atwhich ,time he would have Drury signed up and get him ready for Monday morning.Reitz also told Drury to "go ahead and get your men ready."On the morning of April 10 Drury returned to the jobsite.He signed W-2 formsin the office, preparatory to going to work on Monday.Reitz then instructed Druryto get together with one Thomas regarding the length of boom on a crane andthe location the crane was to be spotted for Monday morning.Drury told Reitztheywould hire one rigger and two boilermaker-welders on Monday morning.While Drury was talking with Reitz, word came to him to see Stapleton at theoffice. Stapleton told Drury he decided that he had "better hire the boilermakers."Drury remarked that Stapleton would have to call Curry and that the latter wouldsend boilermakers who would resent working for him (Drury). Stapleton repliedhe would get the men and have them there Monday morning. Furthermore, ifthey did not work for Drury, he was to bring them into the office where they wouldthe two Locals and on November 11, 1958, the two Business Managers were in-structed to complete the merger, effective December 1, 1958You are advised, therefore, that Lodge #554 ceased to exist as of December 1,1958, and this letter is being sent to each member of former Lodge #554 in orderthat your good standing in the International Brotherhood will not be jeopardizedand you are instructed as follows.If your membership was originally in Lodge #554, your dues should be forwarded to :W E. Cowart, Business Manager, Lodge #262201 Bay Street, Ext.Savannah, Georgia3 On February 6, 1959, Judge Douglas F Thomas, Superior Court, Glynn County,Georgia, issued an order in Case No. 6710 in which Cowart was named a defendant,providing among other things, "the defendants are restrained and enjoined from takingany step toward abolishing or changing the status of Boilermaker Local 554, Brunswick,Georgia, . . . from entering its territorial jurisdiction . . to obtain employment formembers of any other local, organization, or labor union in its craft . . .4Drury and Quinnelly who resided in Brunswick, Georgia, as did Robert Beard, DavidBeard, and Wesley Lasseter, were formerly cardholders in Boilermakers, Lodge 554.Brunswick, but transferred their memberships to Lodge 26 in December 1958 and Januaryand February 1959 In accordance with the instructions of International President Calvinset forth in his "merger" letter,supra8 Guck was referring to Quinnelly who had filed an unfair labor practice charge againstRespondent Central, which will be taken up in detail hereinafter. 352DECISIONSOF NATIONAL LABOR RELATIONS BOARDbe paid off.Drury left the jobsite.Upon his return homethatafternoon, Drurywas told that Stapleton wanted to talk to him before 4:30 p.m.Drury returned tothe jobsite.Stapleton told Drury that he could not use him Monday morning;that he called Curry who told him that Drury's union membership "is no goodhere anymore"; that Stapleton could not use either Drury or any of the other menwho had transferred their memberships to Lodge 26, Savannah; and that Stapletonwould have to work the men who Curry sent down to the job. Stapleton told Druryhe wanted to pay him for the day. Drury indicated that Stapleton did not owe himanything.After some discussion about this, Drury accepted a check for theday's pay and remarked that he would be at the job Mondaymorning.As heretofore noted Robert Quinnelly, Robert Beard, David Beard, and WesleyLasseter, boilermakers who had transferred their memberships from Lodge 554to Lodge 26 but who resided in Brunswick, Georgia, made periodic visits to theBestwall jobsite commencing in January when work startedin aneffort to obtainemployment with Respondent Central.Uniformly they were told by either StapletonorWilliamson that when Respondent Central was ready for boilermakers, theywould be hired at the gate.They left their names, addresses, and telephone num-bers,where they could be reached, with the clerk.George Eunice, a boilermaker-welder and burner, who resigned from Lodge 554 in 1947, and who was not a mem-ber of any union during the times material herein, testified that when he askedStapleton for a job in March, he mentioned that he was not a member of eitherLodge 554 or Lodge 26. Stapleton said he did not care in what Lodge Euniceheld membership, in fact he did not care whether he was a union member, and thatas soon as the materials came to the project, boilermakers would be hired at thegate.Eunice filled out a slip of paper with his name, address, telephone number,and precise occupation, and left it with a clerk at the jobsite.Over the April 11 weekend Drury advised Robert Beard, Wesley Lasseter, andRobert Quinnelly that boilermakers were to be hired at the Bestwall job on April13, and if they wanted jobs they had better go down and see about them.DavidBeard testified that Drury previously told him he had been hired as foreman byRespondent Central and David Beard was to go to work for him.At 8 a.m. on April 13, Drury reported at the jobsite accompanied by DavidBeard.Lasseter and Robert Beard had also come to the project to apply for workand were in the office at the time, together with a number of other men.Drurytold Stapleton he was there ready for work. Stapleton inquired if Drury was awelder.He answered, "No, sir. I was not hired as a welder. I am not lookingfor a job as a welder." Stapleton thereupon pointed to Curry'snameon the bottomof a paper,6 which he displayed to Drury and David Beard, and said, "Now, that'sthe man that says he can legally put the men on this job." Before leaving the officeDrury asked Stapleton if he did not say on Friday afternoon that he would nothire any of the men who left Lodge 554 and transferred their memberships toLodge 26. Stapleton verified that he made such a statement.Drury's testimonywas corroborated by David Beard. Lasseter and Robert Beard testified they came tothe office that morning to talk with Stapleton about employment and after theyheard Stapleton's remarks to Drury they left the jobsite without talking to him.Eunice testified that he talked with Stapleton on April 13 and inquired if he wasgoing to hire that morning.Stapleton replied, "I don't hire nobody that's notrecommended by Mr. Curry down here."The record reveals that on April 13, Respondent Central hired Buck Throweras boilermaker-foreman, Harper as boilermaker-rigger, and two boilermaker-welderswho came to the project with introductions signed by Curry attesting to theirindividual skills.Stapleton testified he discharged Drury on April 10, because Respondent Centralhad Buck Thrower, a foreman, already in its employ.When asked if he was notaware on April 9 when he talked to Drury, after the latter was hired, that Throwerwas formerly the boilermaker-foreman, he answered "no" with the explanation thatbecause he had not seen Thrower on the job for a period of time, he took forgranted that he had been discharged.He admitted however that he talked withCurry several hours before he discharged Drury and that it was Curry who calledhis attention to the fact that Respondent Central still had a boilermaker-foreman onthe payroll.He alo admitted that but for his talk with Curry, it was his intentionto use Drury as foreman.Guck testified that he was at the jobsite in Brunswick on April 9.As a matterof fact, he came down from the New York office to check costs and as a result ofhis investigation that day, he discharged Williamson, the superintendent who hiredDrury.Guck stated he did not object to Drury, if he was needed. Later that day6 See General Counsel's Exhibit No. 5 In evidence. CENTRAL RIGGING AND CONTRACTING CORPORATION353he recalled that Respondent Central previously had boilermakers on its payrolland he questioned Stapleton as to what happened to them. Stapleton said theywere laid off because of lack of work.Guck wanted to know why the boilermaker-foreman was not called back. Stapleton replied, "Just nobody thought of it."Stapleton's explanation for Drury's discharge is in conflict with Guck's testimony.I do not accept their testimony in this regard. I find, based on Drury's testimonywhich I credit, that the real explanation for his discharge was that after talkingwith Curry who said that Drury's union membership "is no good here any more"and that Stapleton could not use either Drury or any of the other men who hadtransferred theirmemberships to Lodge 26, Savannah, Stapleton reconsideredRespondent Central's position, called Drury back to the jobsite, and discharged him.Admittedly Stapleton called Curry on April 10 to advise that he needed twoboilermaker-welders for April 13 with the request that Curry recommend some men.As noted previously the two boilermaker-welders who came to the jobsite withintroductions from Curry were hired. Indeed, Stapleton admitted that whenRespondent Central was in need of additional boilermakers after April 13 he calledCurry to send him men and Stapleton employed them based on Curry's"recom-mendations "The record reveals that each week from April 13 to September 30,7Respondent Central had in its employ a minimum of one boilermaker-foreman andone boilermaker and a maximum of one boilermaker-foreman and nine boiler-makers, all of whom, with the exception of Thrower and Harper, were "recom-mended" by Curry.Thomas Powell, a boilermaker-welder, was a member of Lodge 554 until hetransferred to Lodge 26 in June 1959.Powell testified that in or about April orMay, Curry sent him to the Bestwall job with an introduction, which containedthe language "T. 0. Powell to replace E. 0. Goodyear." Powell gave the referralto Thrower who in turn took him to Stapleton.He was not questioned regardinghis qualifications to handle the job or as to whether he was a certified welder.Stapleton signed him up on the required forms and Powell went to work andcontinued on the job for about 7 weeks. Powell had not previously applied fora job at Bestwall.Powell also testified that during the period he was a memberof Lodge 554, a job referral system was operated by Curry but there were norules regarding the same posted in the union hall.8C.K. Curry has been the business agent of Boilermakers Lodge 554 for 18years.He was also a member and secretary-treasurer of the Port Authority ofBrunswick. In his latter capacity he visited the site of the Bestwall plant on num-erous occasions to disburse funds, the proceeds of a bond issue used to constructthe building.Curry testified that as business agent of Lodge 554 he visited the siteonce or twice.Curry denied that Lodge 554 or he as its agent had any under-standing, agreement, or arrangement with Respondent Central whereby the Com-pany was to hire boilermakers only from Lodge 554.He also denied that he madeany demand upon Respondent Central to discharge Drury or that he had anythingto do with the fact that the Charging Parties herein were not hired. In explanationof the language, "T. 0. Powell to replace E. 0. Goodyear," on Powell's referral, hestated that no particular significance should be attached to his language, he merelywanted Stapleton to know that the Unionwas attemptingto comply with his requestfor a repacement of a man who had quit. Curry testified that neither Drury norany of the Charging Parties in this proceeding, who had transferred their unionmembership cards from Lodge 554, thereafter came to him or the Union for assist-ance in any manner in securing employment.He explained that when Lodge 554was requested by an employer to furnish a man, it did so by sending him to thejob with an introductory notice which "outlines the qualifications of the memberof the local union."He testified that he keeps a record of employment and lay-offs, and the man whosename is atthe top of the list is notified that work is avail-able.Curry also testified, "We operate a union hall or union for members of theorganization who pay dues, and they pay my salary; and (I haven't been asked by anynon-members for an introductory card or referral card, as such, in the 18 yearsthat I have served this local union."With regard to the posting of rules and regu-lations concerning referrals to jobs, Curry stoutly maintained that there is postedin the Union's outer office a copy of the Southeastern Agreement. Prior to January1957, the Union signed the Southeastern Agreement with employers who usedboilermakers.Since that date the agreement has not been used.These are theonly rules and regulations posted.7During the week of August 19 no boilermakers worked,8 This testimony was corroborated by Drury and Quinnelly586439-61-vol 12924 354DECISIONSOF NATIONALLABOR RELATIONS BOARDConclusionsI do not infer a discriminatory hiring arrangement either from Respondent Cen-tral's asserted policy of using the Union as the primary source of qualified mechanics,or from its unilateral action on and after April 10 in calling upon Boilermakers,Lodge 554, to furnish it men. SeeN.L.R.B. v. Thomas Rigging Co.,211 F. 2d 153(C.A. 9), cert. denied 348 U.S. 871.Certainly, it should not be, where, as in thepresent situation,the employer's action has been plausibly accounted for on someother basis.SeeMaxon Construction Company, Inc.,112 NLRB444; Del E. WebbConstruction Company v. N.L.R.B.,196 F. 2d 841 (C.A. 8). Nor does it matter thatthe Union made it its invariable practice to furnish the employer with men, wheneveritwas requested to do so.The offense that makes a hiring hall arrangement unlaw-fully discriminatory is an agreement or understanding, expressed or implied, to hireonlythose who are union members, or-without satisfying theMountain Pacific 9safeguards-to hireonlythose who have been referred by the Union; in short, theconditioning of employment upon union membership, referral, or clearance.What does the evidence reveal in this regard in the instant situation?First-Stapleton did not deny that he told Drury and several of the Charging Parties thathe could not use them because their memberships were in Lodge 26, Savannah.Second-Stapleton admitted that on'April 10 he requested Curry to send him boiler-makers to start work on April 13, and from that date on only hired men who were"recommended" by Curry.Third-even though the men were allegedly "recom-mended" by Curry to Respondent Central, it is clear from the message on Powell'sslip that this was a referral or clearance by the Union.Fourth-on and after April13, all men referred by Curry to Respondent Central were members of Boiler-makers, Lodge 554, Brunswick.And finally-Curry's testimony that "the men whopay dues want work opportunities," followed by "[we] operate a Union Hall orUnion for members of the organization who pay dues, and they pay my salary."True, this practice was not invariably applied, as for example when Thrower andHarper were hired for the first time, and as a matter of fact may not have been theoriginal intention of Respondent Central when Stapleton hired "at the gate," beforehe was told by Curry that he would have to work the men who Curry referred to thejob.This, however, does not cure it of its illegal taint nor disprove the existenceof an illegal hiring hall.The mere fact that there were exceptions made the illegalimpact of that practice no less so upon those who were or might be subjected to it.SeeLocal 138, International Union of Operating Engineers AFL-CIO, et al (Nassauand Suffolk Contractors' Association, Inc.),123 NLRB 1393;Local369,Interna-tionalHod Carriers' Building & Common Laborers' Union of America, A.F.L.(Frommeyer & Company),114 NLRB 872, enfd.in part240 F. 2d 539 (C.A. 3).I conclude from the above and the entire record that from on or about April 10,1959, Respondent Central and Boilermakers, Lodge 554, and its Agent Curry main-tained, enforced, and gave effect to an oral agreement, arrangement, or practiceunder which Respondent Central hired and retained in its employ only employeeswho were referred to it by Boilermakers, Lodge 554, through its Agent Curry with-out providing the safeguards deemed necessary by the Board as set forth in itsMountain Pacificdecision,supra:(1) Selection of applicants on a nondiscrimina-tory basisin noway affected by union membership, rules, obligations, and the like;(2) the right of rejection by the employer of referred applicants; and (3) the partiespost provisions relating to the hiring arrangement together with adopted safeguards,violated Section 8(a)(1) and (3) and Section 8(b)(1)(A) and (2), respectively.Such an unlawful hiring arrangement encourages union membership for the purposeof obtaining or retaining employment, thereby coercing employees hired pursuantto the said arrangement to pay union initiation fees, dues, and other moneysI have found above that on various dates from the time the Bestwall job openedin January 1959 up to and including April 13, 1959, David Edwin Beard, RobertBeard, George Eunice, Wesley Lasseter, and Robert Quinnelly 10 sought employ-eMountainPacific Chapterof the AssociatedGeneral Contractors, Inc., et at.,119NLRB 883. I am aware that the Ninth Circuit Court of Appeals inN.L R B. v. MountainPacific Chapterof the Associated General Contractors,Inc., etat.,270 F. 2d 425, re-manded this matter to the Board for further consideration.With due respect for theopinion of the court, as a Trial Examiner I must apply controlling Board precedents eventhough they may be at variance with the opinion of the court of appeals.10Quinnelly was unable to find Stapletonat the jobsite on April 13 toask for work.He returned to his home. In view of the illegal hiring arrangement between RespondentCentral and Boilermakers, Lodge 554, an application for employment by Quinnelly, I find,would have been futile. Indeed, the Board and the courts have held that neither un- CENTRAL RIGGING AND CONTRACTING CORPORATION355mentfrom Stapleton or Williamson at the jobsite but were denied equal access tothe available jobs on April 13 and were thereafter refused employment pursuant tothe unlawful hiring arrangements between Respondents.Accordingly, I find thatRespondent Central violated Section 8(a)(1) and (3) and Boilermakers, Lodge 554,and its Agent Curry violated Section 8(b)(I)(A) and (2).It is normally not enough to show that a discriminatory policy or condition ofhire existed in order to prove specific discriminationagainst anindividual with regardto hire, sufficient to support a "make whole" order running in his favor. It must alsobe proved by direct evidence or reasonable inference (1) that there was available atthe time anexistingvacancy for which the applicant had applied and for which hewas qualified ii and (2) that the application for employment was denied on anunlawful basis.That is not to say, however, that the General Counsel is obliged inall cases to establish, as a prerequisite for a finding of individual discrimination, thespecific job or jobs that the complaining individual would have obtained were it notfor the discrimination.There may be circumstances under which job availabilitymay be inferred without marking out any particular job.Thus, the Board at timeshas inferred from the existence of a discriminatory hiring arrangement, coupled witha showing of the recurrent nature of job openings of the kind applied for, that, butfor the discriminatory practices and in the normal course of events, the complainingindividual would have gained employment in some one or more unspecified jobsthat became available after his job application was made.And on the basis of suchan inference, the Board has found specific discriminationagainstthat individualsufficient to sustain a remedial order in his favor.The complaintalso allegesthat Respondent Central refused to hire Quinnelly onor about April 10, 1959, because he had previously filed charges against it with theBoard.Drury's testimony that Guck told him on April 9, "There's one man[Quinnelly] I don't want you to bring down here.He tried to enter a suit againstus," stands undenied in the record. Indeed, Stapleton admitted that because Quin-nelly filed an unfair labor practice charge against Respondent Central with theBoard, "that would be a bad man to have on the job because he might do somethingelse.He might file any kind of a charge against you; you never know." AlthoughI have previously found that Respondent Central violated Section 8(a)(3) in dis-criminating against Quinnelly as a result of its unlawful hiring arrangements, andthe remedies for violations of Section 8(a)(4) and (3) are substantially the same,this does not preclude a finding that both sections were violated. SeeUnderwoodMachinery Company,79 NLRB 1287, enfd. 179 F. 2d 118 (C.A.1); SouthernBleachery and Print Works, Inc.,118 NLRB 299. Under the circumstances I findRespondent Central has violated Section 8(a)(4)IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondents set forth in section III, above, occurring in connec-tion with the operations described in section I, above, have a close, intimate, and sub-stantial relation to trade, traffic, and commerce among the several States, and tend tolead to labor disputes burdening and obstructing commerce and the free flow ofcommerce.availability of work or lack of application for a particular job serves as a defense to adiscriminatory hiring policy when it Is clear that no job would be proffered In any event.SeeMountain Pacific Chapter of theAssociatedGeneral Contractors,Inc, et al, supra;Daniel Hamm Drayage Company,Inc, 84NLRB 458, enfd. 185 F. 2d 1020(C.A. 5) ;Seabright Construction Company,108 NLRB 8;J. R.Cantrall,et al.,96 NLRB 786, enfd.201 F. 2d 853(C.A. 9), cert. denied 345 U S. 996;N.L.R.B. v. Swinerton and WalbergCompany,202 F 2d 511(C A. 9).11Respondent Central through Guck adduced testimony that it was"a good practice"to hire boilermaker-welders,as distinguished from riggers,burners,or fitters,for thereason that a boilermaker who can weld,generally can do anyother part of the craft.Iam satisfied from the testimony of Robert Beard,David Beard,Eunice, and Quinnellythat,although they were not certified welders,their experience would have enabled themto do the necessary welding called for in this job.Moreover,I credit the testimony ofPowell that Respondent Central had only four welding machines on the job at a timewhen it had in its employ as many as nine boilermakers I also credit Powell's testimonythat Respondent Central hired Beckham, who was referred by Curry, even though he hadvery little welding experience,certainly not as much as four of the Charging PartiesFurthermore,even though Lasseter did not weld,It is clear from the entire record andI find that he was qualified to perform other boilermaker work which was performed onthe Bestwall job. 356DECISIONS OF NATIONAL LABOR RELATIONS BOARDV.THE REMEDYHaving found that Respondents have violated the Act, I shall recommend thatthey cease and desist therefrom and take certain affirmative action designed toeffectuate the policies of the Act. I shall recommend among other things that Re-spondents jointly and severally make whole David Beard, Robert Beard, GeorgeEunice, Wesley Lasseter, and Robert Quinnelly for any loss of pay suffered by reasonof the discrimination against each.Since I cannot precisely determine from therecord herein made the dates when the discriminatees would have gained employmentand for how long they would have remained on the job absent the discriminatoryhiring practices, it is recommended that the determination of the extent to whichRobert Beard, David Beard, George Eunice, Wesley Lasseter, and Robert Quinnellyshould be made whole be deferred for the compliance stage of this proceeding.Backpay shall be computed in accordance with the formula promulgated in F. W.Woolworth Company,90 NLRB 289.12I have also found that Respondents were parties to an illegal hiring arrangementEstablished Board law requires under such circumstances that theBrown-Oldsremedy (115 NLRB 594) be invoked.13 Accordingly, it will be recommended thatthe Respondents, jointly and severally, reimburse all boilermakers in RespondentCentral's employ subsequent to April 13, 1959, for all dues, fees, assessments, orother moneys that were unlawfully exacted from them as a condition of obtainingor retaining employment with Respondent Central during the aforesaid period. Ishall also recommend that Respondents cease and desist from maintaining andgiving effect to the illegal hiring arrangement found herein. It shall also be recom-mended that Respondent Central cease and desist from discriminating against any ofits employees or applicants for employment for filing unfair labor practice chargeswith the Board or giving testimony under the Act.Upon the foregoing findings of fact, and upon the entire record in the case, I makethe following:CONCLUSIONS OF LAW 141.Central Rigging and Contracting Corporation is engaged in commerce withinthe meaning of the Act.2.Lodge 554, International Brotherhood of Boilermakers, Iron Ship Builders,Blacksmiths, Forgers and Helpers, AFL-CIO, is a labor organization within themeaning of Section 2(5) of the Act.3.By discriminating in regard to the hire of employment of David Beard, RobertBeard, George Eunice, Wesley Lasseter, and Robert Quinnelly, by refusing to hirethem without approval, clearance, and referral by Boilermakers Lodge 554, Respond-ent Central has engaged in and is engaging in unfair labor practices within themeaning of Section 8(a) (1) and (3) of the Act.4.By causing and attempting to cause Central to refuse to hire David Beard,Robert Beard, George Eunice, Wesley Lasseter, and Robert Quinnelly because theyhad not obtained approval, clearance, and referrals, Boilermakers, Lodge 554, and itsAgent Curry have engaged in unfair labor practices within the meaning of Section8(b)(1)(A) and (2) of the Act.12 The record shows that Respondent Central did not use boilermakers on the Bestwalljob after September 30It is therefore unnecessary to recommend that RespondentCentral offer the discriminatees jobsHowever, since Respondent Central may, in thefuture, obtain contracts In the jurisdictional area of Boilermakers, Lodge 554, I shallrecommend that Lodge 554 notify Central and the discriminatees in writing that it hasno objection to their employment.SeeInternational Union of Operating Engineers,Little Rock Local382-382A,AFL-CIO (Armco Drainage & Metal Products, Inc ),123NLRB 1'833.13 SeeNassau and Suffolk Contractors' Association Inc., et al.,123 NLRB 1393, wherethe Board stated :..,the existence of an unlawful contract Is sufficient in and of itself to establishthe element of coercion in the payment of monies pursuant to the requirement of sucha contract.Accordingly, the above remedy is applicable to all closed-shop andexclusive-hiring agreements, which do not provide the safeguards set forth in theMountain Pacificdecision, 119 NLRB 883, whether or not proof of the actual paymentis established.34Those proposed findings and proposed conclusions submitted by counsel for Respond-ent Central which are consistent with the findings and conclusions made In this reportare accepted, the remainder are rejected. UNITED STEELWORKERS OF AMERICA, AFL-CIO, ETC.3575.By entering into, maintaining,and giving effect to, an oral agreement or under-standing whereby employment at the Bestwall job was conditioned on membership inand clearance and referral by Boilermakers,Lodge 554,Respondent Central hasengaged in and is engaging in unfair labor practices within the meaning of Section8(a)(1) and(3) of the Act, and Boilermakers,Lodge 554,has engaged in and isengaging in unfair labor practices within the meaning of Section8(b)(1)(A) and(2) of the Act.6.By discriminating against Robert Quinnelly because he filed unfair labor prac-tice chargeswith theBoard against it,Respondent Central has engaged in and isengaging in unfair labor practices within the meaning of Section 8(a) (4) ofthe Act.7.The aforesaidunfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and(7) of the Act.[Recommendations omitted from publication.]United Steelworkers of America,AFL-CIO,and Local Union2140,United Steelworkers of America,AFL-CIOandInter-nationalMolders and Foundry Workers of North America,AFL-CIOand Local Union 256, International Molders andFoundry Workers Union of North America, AFL-CIOandUnited States Pipe and Foundry Company.Cases Nos. 10-CB-1205 and 10-CB-1206.October 11, 1960DECISION AND ORDEROn May 26,1960, Trial Examiner Thomas F. Maher issued his orderon motions to dismiss in the above-entitled proceedings, granting theRespondent's Motion to Dismiss on the ground that the General Coun-sel had failed to establisheda prima faciecase, and dismissing theconsolidated complaint in its entirety, as set forth in the copy of theOrder attached hereto.Thereafter, the Charging Company filed ex-ceptions to the Order and a supporting brief, in effect appealing theTrial Examiner's Order and requesting that the hearing be reopenedfor the presentation of the Respondent's defense.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with these cases to a three-member panel [Chairman Leedom and Members Rodgers andFanning].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered and reviewedthe Trial Examiner's order, considered the exceptions and the brief,and the entire record in these cases.The Board finds no merit in theexceptions and the request to reopen the hearing, and hereby deniesthe Charging Company's appeal of the Trial Examiner's order.''The consolidated complaint alleges that the Respondent Unions violated Section8(b) (3) of the At by failing to bargain in good faith.The complaint's gravamen is theinsistence of Respondent Unions for a common expiration date of their contracts coveringthe employees in two of the Charging Company's plants represented by them and in a129 NLRB No. 42.